82 F.3d 412
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary J. WINTON, Plaintiff--Appellant,v.AM-PRO PROTECTIVE AGENCY, Defendant-Appellee.
No. 95-2696.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided April 19, 1996.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-95-65-A)
Gary J. Winton, Appellant Pro Se.  Bernard Phillip Jeweler, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Washington, D.C., for Appellee.
Before WILKINSON, Chief Judge and WIDENER and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Defendant in this action alleging discrimination on the basis of race, in violation of 42 U.S.C. § 2000e-5 (1988).   The record reveals that Appellant failed to meet his burden of establishing a prima facie case of discrimination.   Accordingly, we affirm on the reasoning of the district court.   Winton v. Am-Pro Protective Agency, No. CA-95-65-A (E.D.Va. Aug. 9, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   The motion for production of documents is denied.


2
AFFIRMED.